UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1154



TANYA JONES; DONNA JONES,

                                            Plaintiffs - Appellants,

          versus


EMC MORTGAGE COMPANY, INCORPORATED; MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED;
ROSENBERG   &  ASSOCIATES,   LLC;   GREENPOINT
MORTGAGE FUNDING, INCORPORATED,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-03038)


Submitted:   October 15, 2007             Decided:   October 24, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tanya Jones, Donna Jones, Appellants Pro Se. David Samuel Panzer,
GREENBERG & TRAURIG, LLP, Washington, D.C.; Mark David Meyer,
ROSENBERG & ASSOCIATES, LLC, Bethesda, Maryland; Brian L. Moffet,
GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tanya and Donna Jones appeal the district court’s order

dismissing their civil complaint.    We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    Jones v. EMC Mortgage Co., Inc., No.

8:06-cv-03038 (D. Md. Feb. 5, 2007).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -